Dear Representative Morrell:
Your request for an opinion regarding La. R.S. 13:4163 has been assigned to me for a response.
La. R.S. 13:4163 provides for an ex parte motion for a legislative continuance in any criminal or civil case or administrative proceeding, whether state or local, except for cases before the Supreme Court of Louisiana. It is not available in administrative proceedings involved in the adoption of rules pursuant to the Administrative Procedure Act. The legislative continuance is available to members of the legislature, the clerk of the House of Representatives, the secretary of the Senate, or employees of the House of Representatives or Senate, or the Legislative Bureau, when such person is serving or employed full-time during a session of the legislature.
The motion for the legislative continuance must be filed within seven calendar days of the hearing or proceeding for which the continuance is sought or within four calendar days of the committee notice or call for an extraordinary session of the legislature, except in criminal cases where the death penalty is sought. The court must rule on the motion within 72 hours of its filing. If the timely filed motion is not granted within 72 hours, the mover may apply directly to the Supreme Court for a supervisory writ to review the action of the lower court. Service or employment as noted above constitutes peremptory grounds for the continuance, i.e., it does not allow contradiction or refusal.
The legislative continuance is only available during certain listed events:
      a. Between the original call to order and fifteen days following the adjournment sine die of any regular or extraordinary session of the legislature.
      b. During any time the mover is engaged in activities in connection with or order by the legislature or any legislative committee appointed by the president of the Senate, the speaker of the House, or any other committee or commission appointed by the governor, or by any other person authorized by law or legislative resolution to make such appointments.
      c. During any time the mover is engaged in activities in connection with or ordered by any constitutional convention or commission.
The legislative continuance granted due to the legislature being in session lasts for a period of not less than 60 days following the date of the adjournment sine die of the session.
I trust this letter satisfies your needs. Should you have any questions, please feel free to call me.
With kindest regards, I remain
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                By: ____________________________ RANDALL A. KARR Assistant Attorney General
RPI/RAK/dra
Date Received:
Date Released:
Randall A. Karr Assistant Attorney General